Citation Nr: 0918392	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral patellofemoral osteoarthritis, from August 29, 
1997 to August 14, 2001.

3.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral osteoarthritis of the right knee, 
for the period commencing August 15, 2001.

4.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral osteoarthritis of the left knee, 
for the period commencing August 15, 2001.

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee secondary to 
osteoarthritis, from March 10, 2006.

6.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee secondary to 
osteoarthritis, from March 10, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979.  The record also indicates that the Veteran served with 
the U. S. Army Reserves (USAR) from August 1979 to August 
1982, and with the Georgia Army National Guard from August 
1982 to July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for bilateral 
patellofemoral osteoarthritis, evaluated as 10 percent 
disabling, effective August 29, 1997.  The Veteran 
subsequently initiated and perfected an appeal of this rating 
determination.

In April 2004, the Veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  He was 
subsequently offered another hearing, and in April 2007, 
testified at the RO before the undersigned Veterans Law 
Judge.

In the course of this appeal, the RO issued an October 2006 
rating decision awarding the Veteran separate compensable 
ratings of 10 percent for each knee for instability of the 
knee joint secondary to osteoarthritis.  See VAOPGCPREC 23-97 
(July 1, 1997).  Because these grants of separate ratings 
arise out of and are inextricably intertwined with the higher 
rating issues already perfected on appeal, and the Veteran 
has expressed dissatisfaction with them, they are also 
accepted by the Board as perfected for appellate review.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that in the course of this appeal the RO 
has awarded higher ratings of less than 100 percent for his 
knee disabilities.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, these matters remain in appellate status.

The Veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The Board refers this 
matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although this case was previously remanded, additional 
information recently submitted by the Veteran requires 
another remand and additional development in order to ensure 
that the Veteran is provided due process.  

Subsequent to the transfer of the claims file to the Board in 
November 2008, the Veteran submitted correspondence in which 
he indicated that VA would receive additional medical records 
from Kaiser Permanente, relevant to the issues on appeal.  
These records have not been received although the records 
request was reportedly being processed by Kaiser Permanente 
as of December 2008.  In addition, he indicated that his knee 
disabilities had worsened and submitted supporting VA medical 
records showing that he underwent a magnetic resonance 
imaging (MRI) in December 2008.  This MRI revealed that he 
had a medial meniscus tear(s) of the left knee.  A prior MRI 
had noted a probable tear.  Abnormal findings with regard to 
the right knee were also shown.  It was noted that the MRI 
study was conducted in conjunction with continued complaints 
of pain.

With regard to the spine, the Veteran has asserted that 
direct service connection is warranted, or, in the 
alternative, service connection for a back disability is 
warranted as secondary to service-connected knee 
disabilities.  In support of his claim, he submitted a 
"Physician's Questionnaire" dated in May 2007 which 
indicated that the Veteran's bilateral knee disorder as 
likely was not aggravated the back disorder.  The rationale 
provided was that "any gait changes can exacerbate back 
problems.  With bilateral knee pain, his gait is not 
normal."  However, the physician did not comment on post-
service industrial accidents which involved back injuries and 
resulted in surgery and also on other potentially relevant 
factors noted in the claims folder.  The Board finds that 
this opinion is incomplete if at the least the post-service 
injuries are not addressed.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  Further, with regard to the bilateral knee 
disabilities, as the Veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

With regard to the spine, pursuant to VA's duty to assist, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment for the 
disabilities at issue by Kaiser 
Permanente.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current back disability is related to 
service.  

In addition, based on a review of the 
claims file and any examination findings, 
the examiner should also state the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current back 
disability is proximately due to, or the 
result of, the service-connected 
bilateral knee disabilities.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current back 
disability is permanently aggravated by 
the Veteran's service-connected bilateral 
knee disabilities.  

The post-service industrial accidents and 
any other relevant factors as documented 
in the claims folder should be addressed.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Schedule the Veteran for a VA knee 
examination to determine the nature and 
extent of his service-connected bilateral 
knee disability.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  

The examiner should perform range of 
motion and state the Veteran's range on 
flexion and extension and if he has pain 
on either movement.  The examiner should 
indicate if the Veteran has recurrent 
subluxation or instability and, if so, if 
it is slight, moderate or severe.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected bilateral knee 
disability is productive of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any additional 
limitation of motion or additional 
functional loss.  If the Veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
Veteran has a dislocated semilunar 
cartilage of either knee, and, if so, if 
he also has frequent episodes of locking, 
pain, and effusion in the joint.  

The examiner should indicate if the 
Veteran has ankylosis of either knee.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



